Interim Decision. #1442

Mama or A—

-

In Section 212(d) (3) Proceedings
' A-11149063

-

Decided by District Director January 26, 1966

mince 1951 as a former criminal,
alcoholic, and drug addict, her temporary admission to the -United States,
1 notwithstanding her inadmissibility under sections 212(a) (4), (9), (12)
and (23), Immigration and Nationality Act, as amended, is authorized
pursuant to section 212(d) (8) of the Act to attend a meeting, and to visit
the General Services Headquarters, of Alcoholics Anonymous, to exchange
ideas and information with others who are also actively engaged in the
' treatment of drag addicts and alcoholics.
In view at appliettnee .eemplete rehabilitation

Applicant is a married female, native, citizen and resident of
Canada, born August 3, 1926, who was excluded and deported from
United States at Detroit, Michigan on September 25, 1951 because
of her criminal record and a Class A medical certificate statinethat
she was found to be afflicted with constitutional psychopathic inferiority on the basis of her past history of "— repeated criminal
activity and other anti-social behavior including prostitution and

drug addiction." She has been convicted of the crimes of obtaining .
goods and money by false pretenses, uttering, and being an inmate
of a bawdy house. These convictions took place in Canada and are
documented in her file. She admits the commission of the crime of
uttering in connection with obtaining narcotic drugs, and to having .
engaged in prostitution. Her appeal from the Class A medical certificate was (Nall-limed and the medical finding confirmed on Octe- •
ber 'I., 1951. On July 18, 1952 this Service denied her application
for exercise of the Mirth Proviso to section 3 of the Immigration
let of lint At that time applicant sought to enter temporarily to
visit her husband, who was then an inmate of a. prison in United
States. The record indicates applicant now seeks to enter United
States as a nonimmigrant for the period from January 30, 1965 to
February 2,. 1985 to attend an Alcoholics Anonymous meeting at
:

99

Interim Decision #1442
Buffalo, New York and to visit General Services Headquarters of
Alcoholics Anonymous in New York City. The applicatiOn also
states that she would like permanent visiting privileges.

Supporting statements presented with the application claim that
applicant has completely rehabilitated: In a letter of June 4, 1964
the Rev. James A. Drewelow states that he has known applicant for
thirteen years; that when he first met her she was a dope addict;
that she mentioned to him her desire to change her life, did so, and
is now doing "a great work for humanity in helping unfortunate
girls rebhild their liven—never ones has she gone back to her old

habits—she is an inspiring speaker—and her life has been exemplary
to all who know her." The office manager of Alcoholics Anonymous
in Montreal in a letter of June 12, 1964 states applicant has been a
member of that organization for the 'past ten and one-hall years;
is considered one of the more stable members; "—by her example
has helped many a sick woman alcoholic along the road to recovery;"
.and that "—I take no limitation in recommending this person as an

honest and trustworthy individual." In another letter of June 12,
1964 a priest in Montreal states that he has known applicant since
1954; vouches for her honesty and high integrity; states that she is
an active, outstanding member of Alcoholics Anonymous in Montreal;
that she was active in organizing Narcotics Anonymous in Montreal
and assisting with organizations in other parts of Canada; and that
he recommends her without reservation In a letter of June 10,
1964 another priest states that he has known applicant for two years;
that her life is "surely edifying"; and that she is capable of living
the life of a religious. In a letter of June 20, 1964 Dr. John A. Larson, Ph.D., M.D., who identifies himself as highly qualified by training and experience in the psychiatric and medical field, particularly
in the treatment of alcoholics and drug addiction, states that he has
been in constant contact with applicant by mail since 1959 when he
wrote to her asking her cooperition in starting :work with drug
addicts comparable to that of Alcoholics Anonymous with alcoholics;
that he has the greatest respect and 'admiration for her; that were
he-now in charge of a hospital or outpatient unit he 'would seek her
as a staff member to assist in treatment of alcoholics and drug addicts; that throughout their discussions by letter applicant has "not
,

only shown professional astuteness, dependability, but has exhibited

a marked integrity and sympathetic and yet objective understanding
of the patient—we have kept contact, but not, as patient and physician, but as colleague and friend. —in addition to maintaining her
sobriety and abstinence from all types of drugs, she has enrolled:

100

'

Interim Decision #1442
to take courses--I -would like to ask -her assistance in the lima clearance of the clerical preparation of my present manuscript which I
have been preparing for the past forty years—."
Two of the priests.who wrote letters in support of this application
• and the office manager of Alcoholics Anonymous in Montreal were
interviewed by an officer of this Service. They completely affirmed
their letters in behalf of applicadt; stated that they were aware of
her past history of addiction and prostitution; that they believe she
is completely rehabilitated; and that she is not now a person afflicted
with constitutional psychopathic inferiority. Iri addition, it was
stated that applicant has, been continuously attending classes on the
high school and college level; has led an exemplary life helping
others; that she is completely free of any addiction to drugs or
alcohol; has studied hard over the years to improve herself; and that
She has developed an intense interest and participation in religious
•
life over the past eight years.
The circumstances of this application have been closely scrutinized.
Inquiry, including national agency check!, has revealed no record of
criminal activity, prostittition or narcotic addiction since 1951. Applicant is now a valuable member of society, actively engaged in
rehabilitation work. among alcoholics and drug addicts. In view
of the overwhelming statistics as to recidivism among former drug addicts, her complete freedom from addiction since- 1951 is an astounding accomplishment. The evidence given by those who are now
closely associated with her, who know her history, and who are
themselves persons of unquestioned veracity cannot be denied. Applicant is .apparently one .of the rare cases of rehabilitation found
among former drug addicts, as well as a former alcoholic. Her background has enabled her to make a unique and valuable contribution
to the treatrqent of alcoholism and drug addiction. Communication
among those working in these fields is of prime importance. The
woman who heads the Women's Division of Alcoholics Anonymous
is to lecture in Buffald on January 29, 1965. Applicant has mistakenly mentioned the date of this meeting as January 30, 1965. It •
is concluded that applicant's entry would serve a humanitarian purpose. She is a bona fide nonimmigrant. There is no reason to suspect
that her brief presence in the United. States would adversely affect
the welfare, safety or security of this country. . •
It is ordered that the application be granted, subject to revocation
at any time, to permit-one entry into the United States despite inadmissibility under sections 212(a) (4), (9), (12) and. (23) of the
Immigration and Nationality Act, at the port of Buffalo, New York
•

101

Interim Decision #1442
on or before January 29, 1965 for a period throligh February 2,

1965, for the purpose of attending a meeting of Alcoholics Anonymous in Buifalo,'New York acid to visit the General Services Headquarters of Alcoholics Anonymous in New York City, to axehanga
ideas and
with other persons actively engaged in the
treatment of drug addiction and alcoholism.

102

